314 F.2d 286
114 U.S.App.D.C. 281
Leo SADE et al., Appellants,v.NATIONAL SURETY CORPORATION, Appellee.
No. 17192.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 24, 1963.Decided Feb. 7, 1963.

Mr. Raymond W. Bergan, Washington, D.C., for appellants.
Mr. Harry L. Ryan, Jr., Washington, D.C., for appellee.
Before WASHINGTON, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court dismissing appellants' complaint and awarding costs to appellee, and from an order denying appellants' motion for a new trial.  The record discloses no error with reference to dismissal of the complaint and no abuse of discretion in denying the motion for a new trial.  We therefore affirm on the basis of the opinion of the trial court filed April 17, 1962, and reported at 203 F.Supp. 680, and on its memorandum and order filed May 23, 1962, denying the motion for a new trial.


2
Affirmed.